Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 6/2/22, the Applicant amended argued Claims 1, 8 and 5 previously rejected in the Office Action dated 3/2/22. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty, United States Patent Publication 2016/0055583, in view of Desai et al. United States Patent No. 2014/0095382 A1 (hereinafter “Desai”), in further view of Bennett et al., United States Patent Publication 2013/0325720 (hereinafter “Bennett”).
Claim 1:
	Liberty discloses:
memory configured to store computer-executable instruction (see paragraph [0061]). Liberty teaches memory to store computer executable instructions; and 
one or more processors configured to access the memory to execute the computer-executable instructions to perform operations comprising (see paragraph [0061]). Liberty teaches processors configure to access the memory:
processing an indication of an initiation of a transfer of value received via an application operating on a user device (see paragraphs [0120]-[0123]). Liberty teaches receiving an indication of an initiation of a global money transfer from the web application on the customer device;
processing geocoordinates of the user device, where the geocoordinates indicate a location of the user device (see claim 10). Liberty teaches receiving a location indicator based on the wireless data received of the mobile device;
determining a first set of location-specific data based at least in part on the geocoordinates of the user device, where the first set of location-specific data corresponds to a first rule of a first jurisdiction mapped to the location indicated by the geocoordinates of the user device, and a library of rules updated with the first set of location-specific data facilitates operation of the application in accordance with the first set of location-specific data (see paragraphs [0055], [0056] and [0190]). Liberty teaches a determining component that determines a country of origin for the first transaction system, and further determines a country of origin for the second transaction system, and a data accessing component that accesses a database with a first data structure indicating a regulatory scheme under which the first transaction system operates, and further configured to access a second data structure indicating a regulatory scheme under which the second transaction system currently operates. The first and second regulatory schemes indicate multiple rules that are to be enforced when transferring value in or out of the country of origin. The first regulatory scheme has at least one rule that is different than the second regulatory scheme.
determining a first identification requirement based at least in part on the first rule of the first jurisdiction mapped to the location indicated by the geocoordinates of the user device (see paragraphs [0055], [0056], [0246], [0247]). Liberty teaches determining a first identification information based on compliance regulation of the country in which the location is indicated; 
causing a user interface of the application to receive first input corresponding to the first identification requirement (see paragraph [0078]). Liberty teaches each user interface being reconfigured based on the different countries and the regulatory requirements and receiving inputs based on the requirements. 
determining a second jurisdiction mapped to a destination of the transfer associated with the user device (see paragraphs [0171] and [0250]). Liberty teaches determining the destination country of the global money transfer;
determining a second set of location-specific data based at least in part on the second jurisdiction mapped to the destination of the transfer associated with the user device, where the second set of location specific data comprises a second rule of the second jurisdiction, the library of rules updated with the second set of location-specific data facilitates operation of the application in accordance with the second set of location specific data, and the second jurisdiction is different from the first jurisdiction (see paragraphs [0246]-[0250]). Liberty teaches determining a second set of country-specific data and compliance regulation of the destination country that is different from the first country. The second destination including rules according to the second destination location. 
determining a second identification requirement based at least in part on the second rule of the second jurisdiction (see paragraphs [0055], [0056], [0246], [0247]-[0250]). Liberty teaches determining a first identification information based on compliance regulation of the country in which the location is indicated. 

Liberty fails to disclose requesting the geocoordinates of the device.

Desai discloses:
causing a user interface of the application to display a first widget to receive first input corresponding to the first identification requirement (see paragraphs [0082]-[0083], [0089] and [0090]). Desai teaches causing the user interface of the web application to display the widget configured based on the country’s requirements and user preferences;
causing the user interface of the application to display a second widget to receive second input corresponding the second identification requirement, where the second widget is different from the first widget (see paragraphs [0082]-[0083], [0089] and [0090]). Desai teaches causing the user interface of the web application to display the widget configured based on the country’s requirements and user preferences;

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include dynamic widget to receiving information based on the country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

	Liberty and Desai fail to expressly disclose specifying a first and second type of identification required for the first and second jurisdiction.

	Bennett discloses:
where the first identification requirement specifies a first type of identification required for the first jurisdiction (see paragraph [0031]). Bennett teaches multiple types of identification requirements such as but is not limited to: customer name, address, telephone number, customer number, membership number in a loyalty program, membership expiration date, membership issuance date, membership issuer, email address, date of birth, nationality, nationality at birth, place of birth, and profession. As previously mentioned, when performing a transaction, proof of date of birth, nationality, place of birth, or other information may be required to prove the identity of the customer. This may be mandated at the country. Specific customer or country compliance regulations may require transmittance of specific information to complete a transaction;
causing a user interface of the application to receive first input corresponding to the first type of identification (see paragraph [0029]). Bennett teaches a user interface of the application to receive input corresponding to a first type of identification. 
where the second identification requirement specified a second type of identification that is required for the second jurisdiction and that is different from the first type of identification(see paragraph [0031]). Bennett teaches multiple types of identification requirements such as but is not limited to: customer name, address, telephone number, customer number, membership number in a loyalty program, membership expiration date, membership issuance date, membership issuer, email address, date of birth, nationality, nationality at birth, place of birth, and profession. As previously mentioned, when performing a transaction, proof of date of birth, nationality, place of birth, or other information may be required to prove the identity of the customer. This may be mandated at the country. Specific customer or country compliance regulations may require transmittance of specific information to complete a transaction. Each country can require different types of information that may different from what another country mandates;
causing the user interface of the application and/or a second user interface of a second application operating on a second user device to receive the second type of identification (see paragraph [0029]). Bennett teaches a pop-up/text field type function may be made available at terminals 22A-22C to allow the agent or the customer to enter in new text to the customer information. Each field to changes includes a new pop-up/text field type window to appear. 

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty and Desai to different identification requirements specifying types of identification required for the jurisdiction for the purpose of effectively complying to country regulations required to transmit information, as taught by Bennett.

Claim 2:
	Liberty fails to expressly disclose processing the inputs of the identification requirements via the widgets.
	
	Desai discloses:
processing the first input corresponding to the first identification requirement received via the first widget; and processing the second input corresponding to the second  identification requirement received via the second widget (see paragraph [0083]). Desai teaches processing the country requirements within the configured widget.

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include dynamic widget to receiving information based on the country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

Claim 3:
	Liberty fails to expressly disclose processing the transfer based on the inputs.
	
	Desai discloses:
facilitating processing of the transfer based at least in part on the first input corresponding to the first identification requirement and the second input corresponding to the second identification requirement (see paragraphs [0080]-[0083]). Desai teaches processing and completing a secure money transfer based the countries requirements.

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include dynamic widget to receiving information based on the country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

Claim 4:
	Liberty discloses:
where the application corresponds to a mobile application (see paragraph [0060]). Liberty discloses a mobile device and a tablet.

Claim 5:
	Liberty discloses:
where the application corresponds to a web application (see paragraph [0074]). Liberty discloses a web application.

Claim 6:
	Liberty fails to expressly disclose a library of rules being updated with location-specific data prior to the initiation of the transfer.
	
	Desai discloses:
where the library of rules is updated with the first set of location-specific data and the second set of location-specific data prior to the indication of the initiation of the transfer of value is received (see paragraphs [0083] and [0095]). Desai teaches storing the country requirements and rules and keeping them in a library.

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include a library storing configurations rules and country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.
	
Claim 7:
	Liberty fails to expressly disclose a library of rules being updated with location-specific data after to the initiation of the transfer.
	
	Desai discloses:
where the library of rules is updated with the first set of location-specific data and the second set of location-specific data after the indication of the initiation of the transfer of value is received (see paragraphs [0083], [0095] and [0099]). Desai teaches storing and updating the country requirements and rules and keeping them in a library.

Accordingly, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to modify the method disclosed by Liberty to include a library storing configurations rules and country requirements for the purpose of being user friendly and efficiently receiving information, as taught by Desai.

Claims 8-14:
	Although Claims 8-14 are non-transitory computer readable medium claims, they are interpreted and rejected for the same reasons as the systems of Claims 1-7, respectively. 

Claims 15-20:
	Although Claims 15-20 are method claims, they are interpreted and rejected for the same reasons as the systems of Claims 1-6, respectively. 

Response to Arguments
Applicant’s arguments, see REM, filed 6/2/22, with respect to the rejections of claims 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Liberty, Desai and Bennett.
	See the above rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        8/31/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176